DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Floyd E. Canfield (Applicant’s attorney) on 2022 September 07.
The application has been amended as follows: 
Claim 1 is amended as follows:
1.	A heat dissipation base, comprising: 
a fixing plate, the fixing plate comprising a plurality of heat pipe partitions and a plurality of heat pipe fixing openings, wherein the heat pipe fixing openings are formed between the heat pipe partitions; [[and]]
a plurality of heat pipes fixed in the heat pipe fixing openings;
a plurality of fins located on a first side of the fixing plate and contacting the heat pipes; and
a metal heat conduction block fixed to the fixing plate at a second side of the fixing plate opposite the first, wherein the fixing plate further comprises a plurality of supporting portions on the second side to support shear surfaces at two ends of the metal heat conduction block;
wherein the supporting portions include a plurality of reinforcement ribs formed on the second side of the fixing plate; and
wherein the fixing plate comprises a plurality of extended indentations formed at two ends of the fixing plate on the second side, and the supporting portions comprise a plurality of extended supporting portions formed in the extended indentations, wherein the metal heat conduction block comprises a metal heat conduction block main body and a plurality of metal heat conduction block extended portions formed at two ends of the metal heat conduction block main body, and the metal heat conduction block extended portions are positioned in the extended indentations and fixed on the extended supporting portion.
Claim 2 is CANCELLED
Claim 7 is CANCELLED
Amend claim 8 to depend from claim 1.

Allowable Subject Matter
Claim1, 3-6, and 8-10 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763